Eitz, Judge,

(dissenting):

I cannot agree with the conclusion reached by the majority in this case. The plaintiff, after a full trial of the issue, upon being advised by the court that he would sustain a motion to direct a verdict for the defendant, took a voluntary nonsuit. That this was his right there is no doubt. He could have stood on the-ease made and prosecuted a writ of error to the action of the court in directing the verdict, or he could take a voluntary nonsuit, as he did. After this nonsuit was taken there was no case pending in the court. The plaintiff then moved the court to set aside the order of nonsuit. This motion was made at the same term of court at which the nonsuit was taken, and immediately after its entry, and the court, without having anything to support the motion,, set aside the nonsuit and reinstated the case. My contention is that this was a clear abuse of the court’s powers. 1 do not doubt for a moment but that the court had power to set aside a final order of nonsuit at the same term at which it was entered upon a showing of cause, but it is just like any other final order in a case. It cannot be set aside properly unless cause be shown therefor. It is not at all different from any other final judgment, and as is held in Post v. Carr, 42 W. Va. 72, the adverse party has an interest in the judgment of the court finally disposing of the cause, and he is entitled to have such final disposition stand, unless cause is shown for setting it aside. But it is said that the judge in his return replies that he exercised his discretion by considering the evidence heard by him upon the trial of the case. He could not consider anything except what was offered on the motion. The evidence heard upon the trial of the case in which the nonsuit was taken, *623and whicli was off the docket of the court, was no more a part of the record or entitled to consideration than any other facts which might be within the knowledge of the court. The parties were entitled to have this showing made upon the motion so that advantage could be taken of the court’s ruling, and if he exercised his discretion improperly the same could be reviewed. In Beck v. Thompson, 31 W. Va. 459, it was held that on a motion to set aside a verdict because of the improper constitution of the jury it must appear that the party making the motion was prejudiced thereby, and this showing of prejudice must appear from the evidence offered on the motion, and that the court could not consider upon this motion the evidence introduced upon the trial of the case. We approved that holding in Garrett v. Patton, 81 W. Va. 771, and it occurs to me that it is entirely consistent with reason. Our holding there is to the effect that such discretion of the court in setting aside an order finally disposing of a case is reviewahle. How can it be reviewed under the circumstances in this case? The matters considered by the judge are not part of the record, nor can they be made part of the record. It is impossible to.put into the record his mental processes resulting from the consideration of matters known to him from purely outside sources so that the result is that instead of being the exercise of discretion, the circuit judge is permitted to do just as he pleases upon this question because there is no way in the world to review that discretion and it has always been my view that where an officer has the power to do as he pleases without the authority in any other tribunal to review his action, he is exercising arbitrary power instead of judicial discretion. In the case of Dillon v. Bare, 60 W. Va. 483, we held that' while ordinarily this court would not by extraordinary writ interfere with the conduct of officers where the action sought to be controlled called for the exercise of their discretion, it would control such action by the writ of mandamus where the same was performed by such officer without any basis for it. In other words, there cannot be the exercise of discretion unless there is something upon which to base it. ,